Justice EID,
concurring in the judgment.
T30 I agree with the majority that the trial court was not required to apportion fees in this case, but come to this conclusion by way of different reasoning. Here, the language of the contract required QED to pay reasonable costs and fees that PPI might incur "in connection with the enforcement of" the loan agreement and promissory note. The language "in connection with the enforcement of" the agreement and note is broad enough to include costs and fees associated with defending against QED's counterclaims stemming from the same transaction. I therefore agree with PPI that the court of appeals erred in attempting to devise a general rule of apportionment when the contractual language did not support apportionment *570in this case. Accordingly, I would reverse the court of appeals on this ground.